EXHIBIT 10.2

SIXTH AMENDMENT TO
CREDIT FACILITIES AGREEMENT

      This SIXTH AMENDMENT TO CREDIT FACILITIES AGREEMENT (this “Agreement”) is
entered into as of November 13, 2008 and effective as provided herein, by and
among MTM TECHNOLOGIES, INC., a New York corporation, MTM TECHNOLOGIES (US),
INC., a Delaware corporation, MTM TECHNOLOGIES (MASSACHUSETTS), LLC, a Delaware
limited liability company, and INFO SYSTEMS, INC., a Delaware corporation
(collectively, and separately referred to as, "Borrower" or "the Borrower"), and
GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION ("CDF"), as Administrative Agent,
and CDF, as the sole lender (the “Lender”).

Recitals:

A. Borrower, Administrative Agent and the Lender are parties to that certain
Credit Facilities Agreement dated as of August 21, 2007, as amended by the First
Amendment to Credit Facilities Agreement entered into and effective as of August
21, 2007, as amended by the Second Amendment to Credit Facilities Agreement
entered into and effective as of February 4, 2008, as amended by the Third
Amendment to Credit Facilities Agreement entered into and effective as of
February 28, 2008, as amended by the Fourth Amendment to Credit Facilities
Agreement entered into as of May 16, 2008, and as amended by the Fifth Amendment
to Credit Facilities Agreement entered into as of June 11, 2008 (as amended, the
“Loan Agreement”).   B.  Administrative Agent, Lender and Borrower have agreed
to the provisions set forth herein on the terms and conditions contained herein.
 

Agreement

      Therefore, in consideration of the mutual agreements herein and other
sufficient consideration, the receipt of which is acknowledged, Borrower,
Administrative Agent and the Lender hereby agree as follows:

1.     Definitions. All references to the “Agreement” or the “Loan Agreement” in
the Loan Agreement and in this Agreement shall be deemed to be references to the
Loan Agreement as it may be amended, restated, extended, renewed, replaced, or
otherwise modified from time to time. Capitalized terms used and not otherwise
defined herein have the meanings given them in the Loan Agreement.

2.     Effectiveness of Agreement. This Agreement shall become effective as of
the date first written above (or such earlier date as may be expressly stated
herein), but only if this Agreement has been executed by Borrower,
Administrative Agent and the Lender, each of the other documents listed on
Exhibit A have been duly executed and delivered to Administrative Agent in form
and substance satisfactory to Lender, and if the Sixth Amendment Fee has been
paid in same day funds. On the date hereof, Borrower hereby irrevocably
authorizes and directs Administrative Agent to make a Revolving Loan Advance to
pay the Sixth Amendment Fee.

3.     Waiver of breach of Maximum Total Funded Indebtedness to EBITDA. Borrower
has notified the Administrative Agent that it breached its Maximum Total Funded
Indebtedness to EBITDA covenant as set forth in Section 15.4 of the Loan
Agreement for the fiscal quarter ending September 30, 2008 (the “Financial
Covenant Default”).

Upon the effectiveness of this Amendment, Lender hereby waives the Financial
Covenant Default. The waiver contained in this Section 3 is specific in intent
and is valid only for the specific purpose for which given. Nothing contained
herein obligates the Administrative Agent and the Lender to agree to any
additional waivers of any provisions of any of the Loan Documents. The waiver
contained in this Section 3 shall not operate as a waiver of Lender’s right to
exercise remedies resulting from any other Defaults or Events of Default,
whether or not of a similar nature and whether or not known to Lender.

 

--------------------------------------------------------------------------------



4.      Default Rate. The parties agree that the Default Rate, which has been in
effect beginning on July 1, 2008 as provided for in Fifth Amendment to Credit
Facilities Agreement, was agreed to by Borrower, Administrative Agent and Lender
in consideration for the agreement by Administrative Agent and the Lender to
modify certain loan covenants, and not the result of any existing Default or
Event of Default by Borrower, and the Default Rate shall remain in effect until
the Borrower presents a quarterly Compliance Certificate (beginning with the
fiscal quarter ending December 31, 2008) showing compliance with all covenants
in Section 15 of the Loan Agreement and certifying that no Default or Event of
Default has occurred and is continuing and, upon delivery of such a Compliance
Certificate showing compliance with all such covenants and certifying that no
Default or Event of Default has occurred and is continuing, the Default Rate
shall no longer be in effect beginning on the first day of the month in which
such Compliance Certificate is delivered to Administrative Agent. The Default
Rate shall be in addition to the interest rate otherwise in effect under the
Loan Agreement (as amended hereby).

5.      Amendment. The Loan Agreement is hereby amended as follows:

           5.1      Eligible Accounts.
Effective November 1, 2008, Clause (xxii) of the definition of “Eligible
Accounts” is deleted in its entirety and replaced with the following:

“(xxii) any Account owing from any supplier or Vendor of any Borrower,
including, without limitation under or in connection with any rebate, subsidy,
incentive or similar program, including, without limitation, rebates that are
owing from Cisco Systems to Borrower under the VIP Classifications “Security,”
“Unified Communications” (UC), and “Wireless,”

           5.2      Revolving Loan Commitment.
Effective November 1, 2008, the first sentence of Section 3.1.1 of the Loan
Agreement is deleted and replaced with the following:

“Subject to the limitations in Section 3.1.2, Section 3.6 and elsewhere herein,
each Lender commits to make available to Borrower, from the Effective Date to
the Revolving Loan Maturity Date, such Lender’s pro-rata share (as listed on
Exhibit 3 hereto) of an "Aggregate Revolving Loan Commitment" that is initially
Fifteen Million Dollars ($15,000,000), but which may decrease from time to time
as provided herein, by funding such Lender’s pro-rata share of Revolving Loan
Advances made from time to time by Administrative Agent as provided herein.”

           5.3      Borrowing Base.
Effective November 1, 2008, Section 3.1.4.2 of the Loan Agreement is deleted and
replaced with the following:

“3.1.4.2. (i) for the period from November 1, 2008 through and including
December 31, 2008, $1,750,000, and (ii) for all other times, $1,500,000; minus”

           5.4      Floorplan Loan Facility Generally.
Effective November 1, 2008, the first sentence of Section 3.2.1 of the Loan
Agreement is deleted and replaced with the following:

“Each Lender shall, subject to the terms and limitations in this Section 3.2,
Section 3.6, and elsewhere herein, make available to Borrower such Lender’s
pro-rata share (as listed on Exhibit 3 hereto) of an "Aggregate Floorplan Loan
Facility" that is initially Twenty Million Dollars ($20,000,000) but which will
decrease from time to time as provided herein by funding such Lender’s pro-rata
share thereof as provided for herein.”

 

--------------------------------------------------------------------------------



           5.5      Adjusted LIBOR Rate.
Effective November 1, 2008, Section 4.6 of the Loan Agreement is deleted in its
entirety and replaced with the following:

“4.6. Adjusted LIBOR Rate. The "Adjusted LIBOR Rate" for any LIBOR Loan is the
LIBOR Rate plus the LIBOR Increment. The LIBOR Rate for each LIBOR Loan shall be
determined by Administrative Agent in accordance with the terms herein. For each
LIBOR Loan, the Adjusted LIBOR Rate shall fluctuate as provided for herein. The
"LIBOR Rate" shall be, for each calendar week commencing on Tuesday of such
week, the rate per annum, as determined by Administrative Agent, as reported by
The Wall Street Journal and identified as the "London Interbank Offered Rate"
for an interest period of 30 days (rounded, if necessary, to the nearest
1/10,000 of 1%), on (a) each Monday immediately preceding, or (b) if any such
Monday is not a Business Day, then on the Business Day immediately preceding
such Monday. If for any reason such rate is not available, the term "LIBOR Rate"
shall mean, for any LIBOR Loan, the rate per annum appearing on Reuters Screen
LIBOR01 Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) for an interest period of 30 days, on (a)
each Monday immediately preceding, or (b) if any such Monday is not a Business
Day, then on the Business Day immediately preceding such Monday; provided,
however, if more than one rate is specified on Reuters Screen LIBOR01 Page, the
applicable rate shall be the arithmetic mean of all such rates (rounded, if
necessary, to the nearest 1/10,000 of 1%).”

           5.6      LIBOR Increment.
Effective November 1, 2008, the first sentence of Section 4.7 of the Loan
Agreement is deleted and replaced with the following:

“The LIBOR Increment shall be 3.50% .”

           5.7      EBITDA.
For all reporting periods after September 1, 2008, the definition of “EBITDA” in
Section 15.1 of the Loan Agreement is deleted in its entirety and replaced with
the following:

“"EBITDA" means, for any period of calculation, an amount equal to (A) the sum
of (i) Net Income, (ii) Interest Expense, (iii) income tax expense, (iv)
depreciation expense, (v) amortization expense, (vi) non-cash charges relating
to any share-based compensation awards, to the extent such non-cash charges were
expensed during such period in accordance with SFAS 123R or are required to be
shown as an expense in any financial statements for periods prior to the
effective date of SFAS 123R, and (vii) actual cash and non-cash nonrecurring
severance and actual cash and non-cash nonrecurring restructuring charges for
such period up to $250,000 in the aggregate in a fiscal quarter and up to
$750,000 in the aggregate during the term of this Agreement, plus (B), the sum
of, as approved by Administrative Agent in its reasonable discretion, (i) all
nonrecurring losses under GAAP, and (ii) all extraordinary losses not otherwise
related to the continuing operations of the Borrower in such period, minus (C)
the sum of, as approved by Administrative Agent in its reasonable discretion,
(i) all nonrecurring gains under GAAP, and (ii) all extraordinary gains and
income not otherwise related to the continuing operations of the Borrower in
such period. With respect to clause (A)(vii) above, such charges must be
incurred in the period in which they are added back to EBITDA, and whether any
such charges are added back for a period, shall be at Borrower’s discretion.”

           5.8      Minimum EBITDA.
For all reporting periods after September 1, 2008, Section 15.3 of the Loan
Agreement is deleted in its entirety and replaced with the following:

“15.3. Minimum EBITDA. Each Borrower covenants that as of the last day of each
fiscal quarter, for the fiscal quarter then ended, Borrower’s EBITDA shall not
be less than the amounts set forth in the table below:

      The Fiscal Quarter Ending On:       Minimum EBITDA         September 30,
2008       $150,000         December 31, 2008       $2,000,000         March 31,
2009       $2,000,000         June 30, 2009       $2,000,000”  


 

--------------------------------------------------------------------------------



           5.9      Excess Cash/Marketable Securities plus Availability.
For all reporting periods after September 1, 2008, Section 15.5 of the loan
Agreement is deleted in its entirety and replaced with the following:

“15.5 Excess Cash/Marketable Securities plus Availability. Each Borrower
covenants that on the last day of each calendar month that the sum of (A) the
amount of cash or marketable securities permitted by Section 14.1.4 hereof, plus
(B) the difference between (i) the Borrowing Base on such date, minus (ii) the
sum of (a) the Swingline Loan, (b) the Floorplan Shortfall, (c) the Letter of
Credit Exposure on such date (except to the extent that a Revolving Loan Advance
will be used immediately to reimburse Letter of Credit Issuer for unreimbursed
draws on a Letter of Credit), (d) without duplication, the outstanding Aggregate
Revolving Loans, (e) the amount of the Other Creditor Indebtedness (unless an
Intercreditor Agreement in form and substance satisfactory to Administrative
Agent has been executed between Administrative Agent and the holder of such
Other Creditor Indebtedness), and (f) the amount of Bid Bonds, shall be greater
than or equal to $1,500,000; provided, however, for the September 30, 2008,
October 31, 2008, November 30, 2008, and December 31, 2008, calculation dates,
the foregoing amount shall be $1,250,000.”

           5.10      Exhibit 3 to the Loan Agreement.
Exhibit 3 to the Loan Agreement is deleted in its entirety and replaced with the
Exhibit 3 attached to this Agreement.

           5.11      Schedule II to Compliance Certificate.
Schedule II to the Compliance Certificate attached to the Loan Agreement is
deleted in its entirety and replaced with the Schedule II attached to this
Agreement.

6.      General Representations and Warranties of Borrower. Each Borrower hereby
represents and warrants to Administrative Agent and the Lender that (i) such
Borrower’s execution of this Agreement has been duly authorized by all requisite
action of such Borrower, (ii) no consents are necessary from any third parties
for such Borrower’s execution, delivery or performance of this Agreement except
for those already duly obtained, (iii) this Agreement, the Loan Agreement, and
each of the other Loan Documents, constitute the legal, valid and binding
obligations of such Borrower enforceable against such Borrower in accordance
with their terms, except to the extent that the enforceability thereof against
such Borrower may be limited by bankruptcy, insolvency or other laws affecting
the enforceability of creditors rights generally or by equity principles of
general application, (iv) except as disclosed on the disclosure schedule
attached to the Loan Agreement, all of the representations and warranties
contained in Section 11 of the Loan Agreement are true and correct with the same
force and effect as if made on and as of the date of this Agreement with such
exceptions as have been disclosed to Administrative Agent and the Lenders in
writing, (v) there is no Existing Default, (vi) the execution, delivery and
performance of this Agreement by Borrower does not violate, contravene, or
conflict with any Material Law or Material Agreement, (vii) there are no
Material Proceedings pending or, to the knowledge of Borrower, threatened, and
(viii) since August 21, 2007, no Borrower’s Charter Documents have been amended,
restated or otherwise modified in any manner which has or is reasonably likely
to have a Material Adverse Effect on any Covered Person or which will or is
reasonably likely to cause a Default or Event of Default.

7.      Reaffirmation; No Claims. Each Borrower hereby represents, warrants,
acknowledges and confirms that (i) the Loan Agreement and the other Loan
Documents remain in full force and effect, (ii) the Security Interests of the
Administrative Agent under the Security Documents secure all the Loan
Obligations under the Loan Agreement, continue in full force and effect, and
have the same priority as before this Agreement, (iii) no Borrower has any
defenses to its obligations under the Loan Agreement and the other Loan
Documents, and (iv) no Borrower has any claim against Administrative Agent or
the Lenders arising from or in connection with the Loan Agreement or the other
Loan Documents, and each Borrower hereby releases and waives and discharges
forever any such claims it may have against Administrative Agent or the Lenders
arising from or in connection with this Agreement, the Loan Agreement or the
other Loan Documents which have arisen or accrued on or prior to the date
hereof. Until the Loan Obligations are paid in full in good funds and all
obligations and liabilities of Borrower under the Loan Agreement and the Loan
Documents are performed and paid in full in good funds, Borrower agrees and
covenants that it is bound by the covenants and agreements set forth in the Loan
Agreement, the Loan Documents and in this Agreement. Borrower hereby ratifies
and confirms the Loan Obligations. This Agreement is a part of the Loan
Documents.

8.      Payments. Each Borrower reaffirms, covenants and agrees to direct all
Account Debtors to remit payments on their Accounts to a Lockbox, including,
without limitation, the Account owing from Defense Finance and Accounting
Services.

 

--------------------------------------------------------------------------------



9.      Effect of Agreement. Except as expressly set forth in Section 3 hereof,
the execution, delivery and effectiveness of this Agreement shall not and does
not operate as a waiver of any right, power or remedy of Administrative Agent or
the Lenders under the Loan Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Loan Agreement or any of the other
Loan Documents or any Existing Default or Event of Default. The execution,
delivery and effectiveness of this Agreement shall not and does not act as a
release or subordination of the liens and Security Interests of Administrative
Agent under the Loan Documents.

10.      Payment of Fees and Expenses. Borrower shall promptly pay to
Administrative Agent an amount equal to all reasonable fees, costs, and
expenses, incurred by the Administrative Agent (including all reasonable
attorneys fees and expenses) in connection with the preparation, negotiation,
execution, and delivery of this Agreement, and any further documentation which
may be required in connection herewith.

11.     Governing Law. This Agreement and the rights and obligations of the
parties hereunder and thereunder shall be governed by and construed and
interpreted in accordance with the internal Laws of the State of Illinois
applicable to contracts made and to be performed wholly within such state,
without regard to choice or conflicts of law principles.

12.      Patriot Act. Administrative Agent and each Lender hereby notifies the
Borrowers that, pursuant to the requirements of the USA Patriot Act, Title III
of Pub. L. 107-56, signed into law October 26, 2001 (as amended from time to
time (including any successor statute) and together with all rules promulgated
thereunder, collectively, the “Act”), it is required to obtain, verify and
record information that identifies the Borrowers and any Guarantor, which
information includes the name and address of the Borrowers and any Guarantor and
other information that will allow Administrative Agent and each Lender to
identify the Borrowers and each Guarantor in accordance with the Act.

13.      Section Titles. The section titles in this Agreement are for
convenience of reference only and shall not be construed so as to modify any
provisions of this Agreement.

14.      Counterparts; Facsimile Transmissions. This Agreement may be executed
in one or more counterparts and on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.

15.      Binding Arbitration. This Agreement is subject to the binding
arbitration provisions contained in the Loan Agreement and the Loan Documents as
applicable to the parties hereto.

16.      Incorporation By Reference. Administrative Agent, Lender and Borrower
hereby agree that all of the terms of the Loan Documents are incorporated in and
made a part of this Agreement by this reference.

 

--------------------------------------------------------------------------------



17.      Notice—Oral Commitments Not Enforceable.     ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.   18.      Statutory Notice-Insurance.

     UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR
AGREEMENT WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR
INTERESTS IN YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR
INTERESTS. THE COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR
ANY CLAIM THAT IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY
LATER CANCEL ANY INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE
THAT YOU HAVE OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE
INSURANCE FOR THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT
INSURANCE, INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE
MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE
COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO
OBTAIN ON YOUR OWN.

{remainder of page intentionally left blank; signature page immediately follows}

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION,
as Administrative Agent and sole Lender

 

By:             /s/ Kevin M. O’Hara Name: Kevin M. O’Hara Title: Operations
Leader

MTM TECHNOLOGIES, INC., as a Borrower

By:             /s/ J.W. Braukman, III Name: J.W. Braukman, III Title: Senior
Vice President and Chief Financial Officer


MTM TECHNOLOGIES (US), INC., as a Borrower

By:             /s/ J.W. Braukman, III Name: J.W. Braukman, III Title: Senior
Vice President and Chief Financial Officer


MTM TECHNOLOGIES (MASSACHUSETTS), LLC, as a Borrower

By:             /s/ J.W. Braukman, III Name: J.W. Braukman, III Title: Senior
Vice President and Chief Financial Officer


INFO SYSTEMS, INC., as a Borrower

By:             /s/ J.W. Braukman, III Name: J.W. Braukman, III Title: Senior
Vice President and Chief Financial Officer


 

--------------------------------------------------------------------------------



EXHIBIT A

1.      Sixth Amendment to Credit Facilities Agreement.   2.      Resolutions of
each Borrower, certified by the corporate secretary or assistant secretary of
such Borrower, authorizing this Agreement and the transactions contemplated
hereby.   3.      Payment to Administrative Agent, in same day funds, of
$127,500 Sixth Amendment Fee.     4.      Amendment No. 6 to the Subordinated
Indebtedness Documents.    



--------------------------------------------------------------------------------



EXHIBIT 3

LENDERS’ COMMITMENTS AND PRO-RATA SHARES

*SUBJECT TO THE TOTAL AGGREGATE FACILITY LIMIT

    TOTALS   REVOLVING LOAN   FLOORPLAN LOAN                LENDER   AGGREGATE  
COMMITMENT*   FACILITY*   PRO-RATA     FACILITY LIMIT            SHARES GE
Commercial                 Distribution Finance   $34,000,000.00       
$15,000,000.00        $20,000,000.00        100.000000%      Corporation        
          AGGREGATES   $34,000,000.00        $15,000,000.00       
$20,000,000.00        100.000000%     


--------------------------------------------------------------------------------



SCHEDULE II TO COMPLIANCE CERTIFICATE

Note: the text of Section 15 of the Loan Agreement controls over any difference
between this certificate and Section 15 of the Loan Agreement. Reference should
be made to the Loan Agreement for more specific instructions regarding the
calculation periods and how the components of the financial covenants should be
calculated.

All calculations done in accordance with GAAP on a consolidated basis, in
accordance with the provisions of the Credit Facilities Agreement and are based
on the period ended __________________.

I. Minimum Liquidation Recovery calculated monthly           A. Net Recovery    
      (i) (A) 100% of the face amount of all Accounts of           Borrower
minus the bad debt reserve as set           forth in the Financial Statements
for the most           recently ended fiscal month multiplied by (B) 100% minus
(C) Dilution           multiplied by 2 plus (D) 5% of the amount in clause
(i)(C)   $       (ii) the Inventory Floorplan Value as calculated by          
Administrative Agent as of the last day of the most           recently completed
fiscal month   $       (iii) 50% multiplied by total aggregate wholesale        
  invoice price of all of Borrower’s Inventory that is           not financed
under the Floorplan Loan Facility and           the Interim Floorplan Loan
Facility   $       (iv) an amount equal to--     $1,000,000     (v) Net
Recovery: Item (i) plus Item (ii) plus Item (iii) minus Item (iv)   $       B.
the lesser of (i) the amount of the Aggregate           Revolving Loan
Commitment as of the last day           of the most recently completed fiscal
month and           (ii) the Borrowing Base as shown in the           Borrowing
Base Certificate provided to Administrative           Agent closest to (but not
after) the end of the most           recently completed fiscal month   $      
C. Item A(v) divided Item (B)           D. Minimum Ratio Permitted by Section
15.2     ___ to 1.00     II Minimum EBITDA calculated quarterly           A.
EBITDA (for each fiscal quarter)           (see definition of EBITDA in Section
15.1)           (i) Net Income   $       (ii) Interest Expense   $       (iii)
income tax expense   $       (iv) depreciation expense   $       (v)
amortization expense   $       (vi) as approved by Administrative Agent in its  
          reasonable discretion nonrecurring losses under             GAAP in
such period   $       (vii) as approved by Administrative Agent in its          
  reasonable discretion all extraordinary losses not otherwise related          
  to the continuing operations of the Borrower in such period   $       (viii)
actual cash and non-cash nonrecurring severance and             actual cash and
non-cash nonrecurring restructuring charges             for such period up to
$250,000 in the aggregate in a             fiscal quarter and up to $750,000 in
the aggregate             during the term of this Agreement   $       (ix)
Non-cash charges relating to any share-based compensation             awards, to
the extent such non-cash charges were expensed             during such period in
accordance with SFAS 123R or are             required to be shown as an expense
in any financial             statements for periods prior to the effective date
of SFAS 123R   $  


--------------------------------------------------------------------------------



    (x) as approved by Administrative Agent in its reasonable            
discretion extraordinary gains under GAAP in such period   $       (xi) as
approved by Administrative Agent in its             reasonable discretion all
extraordinary gains not otherwise related             to the continuing
operations of the Borrower in such period   $       (xii) Sum of items (i)
through (ix) less items (x) and (xi) is EBITDA   $       B. Minimum EBITDA
Required by Section 15.3   $       C. EBITDA for preceding 4 fiscal quarters   $
 


With respect to clause (A)(vii) above, such charges must be incurred in the
period in which they are added back to EBITDA, and whether any such charges are
added back for a period, shall be at Borrower’s discretion.

III. Excess Cash/Marketable Securities plus Availability Section 15.5 calculated
monthly       A. the amount of cash or marketable securities permitted        
by Section 14.1.4 hereof $     B. the Borrowing Base on such date $     C. the
Swingline Loan,       D. the Floorplan Shortfall,       E. the Letter of Credit
Exposure (except to the extent that a         Revolving Loan Advance will be
used immediately to reimburse         Letter of Credit Issuer for unreimbursed
draws on a Letter of Credit) $     F. without duplication, the outstanding
Aggregate Revolving Loans $     G. the amount of the Other Creditor Indebtedness
(unless         an Intercreditor Agreement in form and substance satisfactory  
      to Administrative Agent has been executed between Administrative        
Agent and the holder of such Other Creditor Indebtedness) $     H. the amount of
Bid Bonds $     I. the sum of Items C, D, E, F, G and H $     J. Item B minus
Item I $     K. the sum of Item A and Item J $     L. Minimum Required by
Section 15.5   $____,000   IV. Maximum Total Funded Indebtedness to EBITDA
calculated quarterly       A. Total Funded Indebtedness (see definition in
Section 15.1) $     B. EBITDA (for preceding 4 fiscal quarters) See II above $  
  C. Ratio of VA to VB       D. Maximum ratio permitted by Section 15.4   ___ to
1.00


--------------------------------------------------------------------------------